DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A1 (Claims 6 & 7) in the reply filed on 7/14/2022 is acknowledged.
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foster M. (DE2635105) of which its corresponding United Kingdom patent (GB1534222) is cited.
Regarding Claim 1, Forster teaches a method for cutting a groove-shaped recess (Page 2, Column 2, lines 115-126: a groove formed by planning tools) in a workpiece (Fig. 1, 1), comprising the steps of: 
providing a cutting tool (Fig. 1, 8, 11 & 12) attached to a machine tool (Fig. 1, 5) at the workpiece (Page 2, Column 2, lines 101-114); 
displacing the cutting tool (Fig. 1, 8, 11 & 12) into a cutting position, in which the cutting tool is in engagement with the workpiece (Page 2, Column 2, lines 122-124: penetration of the first planning tool (11)); and
displacing the cutting tool (Fig. 1, 8, 11 & 12) while in engagement with the workpiece relative to the workpiece and thereby cutting the groove-shaped recess (Page 2, Column 2, lines 115-126: a groove formed by planning tools) (Page 2, Column 2, lines 125: remove the defective material),
wherein, while cutting the groove-shaped recess, a chip is produced, the chip having a predetermined maximum chip length (a chip length would be equal to a distance between two adjacent notches (13)) that is less than a total length (a length of the entire defective material area) of the recess to be produced.
Regarding Claim 2, Forster teaches the method according to claim 1, wherein the predetermined maximum chip length (a chip length would be equal to a distance between two adjacent notches) is achieved by separating the chip directly at the workpiece (each chip is separated from the workpiece at each notch location.).
Regarding Claim 5, Forster teaches the method according to claim 1, wherein the cutting tool is displaced relative to the workpiece over at least 50% of the total length of the recess without a backward displacement of the cutting tool along to the recess to be produced. (the tool is displaced over the entire length of the recess)
Regarding Claim 6, Forster teaches the method according to claim 1, wherein the cutting of the recess (Fig. 1, 13) takes place in at least two machining steps (Page 2, Column 2, lines 115-127: impact chisel (8) and first and second planning tools), wherein the recess to be produced has interruptions (Fig. 1, 13) along its longitudinal extension after a first machining step (Page 2, Column 2, lines 115-122: notching step), and wherein the interruptions are removed in a subsequent machining step (Page 2, Column 2, lines 122-127: two planning steps).

Allowable Subject Matter
Claims 3, 4, 7, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        9/24/2022